Citation Nr: 1235830	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1966 to December 1968, with service in Vietnam from April 1969 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the New York, New York, VA Regional Office (RO).  

In the June 2008 rating decision on appeal, the disability evaluation for service-connected PTSD was increased to 50 percent.  The Veteran is presumed to be seeking the maximum evaluation and thus, the issue remains in appellate status.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a May 2008 VA examination report, a VA examiner stated that the Veteran's unemployability was directly related to the experiences he had in Vietnam.  Thus, the issue of entitlement to a TDIU has been raised.  As such, the issue is reflected above.  

In March 2011 the Board remanded the case to afford the Veteran a requested hearing.  In August 2012, the Veteran provided testimony before the undersigned in a videoconference hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks an evaluation higher than 50 percent for PTSD, and a TDIU.  The Board finds further development is necessary for a determination. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a May 2008 VA examination report, a VA examiner stated that the Veteran's unemployability was directly related to the experiences he had in Vietnam.  Thus, the issue of entitlement to a TDIU has been raised and is part of the increased rating claim for PTSD on appeal.  

When the Veteran was most recently provided a VA examination to assess the severity of his service connection PTSD in January 2009, the examiner stated that the factors having the most impact on the Veteran's ability or inability to work were his reaction to his wife's death in 2006 and the aftermath of interferon treatments which had apparently resulted in alopecia including loss of his eyebrows and possibly some cognitive impairment.  "This examiner does not feel that the Veteran's PTSD has increased or interfered with his ability to work, but rather his depression and perhaps cognitive or physical issues have interfered with his ability to work."  The examiner further stated that "the recent treatment notes do not support that PTSD is the focus of treatment or that this interferes with his employment status."  The examiner described the Veteran's PTSD as moderate.

The Veteran has indicated that his PTSD has worsened since the most recent VA examination in January 2009 and that he is unemployable due to PTSD symptoms.  The Board notes that as more than three years have passed since the examination that attributed much of his symptomatology to depression regarding his wife's death, a current examination would better assess the current symptoms attributable to PTSD as opposed to any lingering depression related to the loss of his wife.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD, to include with respect to entitlement to a TDIU as part of the PTSD rating claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the Veteran's social and occupational impairment due to his psychiatric disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment due to psychiatric disability.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his psychiatric disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected physical disabilities. 

The rationale for all opinions expressed should be provided in a legible report.

3.  Then readjudicate the Veteran's claim in regard to a higher evaluation for PTSD and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

